Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020, 5/17/2021, and 3/1/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 the language, “…a controller configured to: determine a first distance between the body and beacon based on the radio signal…”. It’s unclear if the beacon is the same beacon as described earlier in claim 10, or a new one. Examiner interprets it as the beacon described earlier in the claim for the purpose of examination. Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
Claim 16 is currently dependent on itself. Based on the claim language, Examiner interprets wherein claim 16 is dependent on claim 15. Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 4, applicant provides the claim limitation, "comparing a difference between the first distance and the second distance to a particular value...", however, the applicant's disclosure fails to disclose/teach in such full, clear, concise and exact terms as to enable any person skilled in the art what "particular value" is the difference being compared to/with. Specifically, the written description fails to provide what the "particular value" is defined as and/or encompasses. Accordingly, appropriate correction and/or clarification are earnestly solicited.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, claims 1, 6, 10, 12, 17, 18, 19 and 20 use the term “corresponds” (e.g., “…first distance corresponds to the second distance…”). However, based on the currently provided claim language, it is unclear what the metes and bounds of the term "correspond(s)" encompasses, and therefore claims 1, 6, 10, 12, 17, 18, 19 and 20 are rendered indefinite. Specifically, it is unclear if the term "correspond(s)" is interpreted as "equal to" or alternatively, "within a threshold value of", or some other interpretation thereof. 
Regarding claims 2-5, and 7-9, these claims are either directly or indirectly dependent upon independent claim 1, and also inherit the deficiency of claim 1 described above. Therefore, they are also rejected under this section for at least their dependency upon a rejected base claim.
Regarding claims 11, and 13-16, these claims are either directly or indirectly dependent upon independent claim 10, and also inherit the deficiency of claim 10 described above. Therefore, they are also rejected under this section for at least their dependency upon a rejected base claim.
Accordingly, appropriate correction and/or clarification are earnestly solicited.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, claim 4 use the phrase “particular value” (…comparing a difference between the first distance and the second distance to a particular value…”). However, it is unclear what particular value is the difference being compared with. Appropriate correction is required.
Examiner notes wherein the claims have been addressed below in view of the prior art of
record, as best understood by the Examiner, in light of the rejections provided herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-8, 10-11, 14-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Williams US (20180361585 A1), hereinafter Williams and Schwindt (US 20200139981 A1) hereinafter Schwindt.
Regarding claim 1, Williams teaches a method of controlling a robot configured to move in an area (Abstract), the method comprising: 
acquiring a radio signal from a beacon, determining a first distance between the robot and the beacon based on the radio signal (At least in para 0090, wherein “A robotic platform 100 may exchange signals with one or more RF locator nodes 150A-C to determine distance measurements between the robotic platform 100 and the anchors RF locator nodes 150A-C”).  
determining a second distance between the robot and an object in the area (At least in para 0165, wherein “The imaging system then detects objects at various distances and angles”);
and comparing the first distance and the second distance (At least in para 0051 and 0052, wherein performance of sensor and RF node inputs are dynamically weighed and sensor-based measurements which can include distance measurements, are compared with the robot’s predicted position. “…optimization may be implemented by dynamically weighting the availability and performance of each of the available sensor 104 and/or RF network node 150A-C inputs”), and
location recognition of the robot is performed based on the radio signal (Figures 5, 6,  and at least in para 0090, wherein “A robotic platform 100 may exchange signals with one or more RF locator nodes 150A-C to determine distance measurements between the robotic platform 100 and the anchors RF locator nodes 150A-C. Based, in part, on the reception of two or more such transmissions, a robotic platform 100 may apply trigonometry to determine a location relative to the transmitters…”). 
However, Williams is silent on location recognition when first distance corresponds to second distance. 
Schwindt teaches sensor validation for validating the sensor data using multiple sensors as well as majority-voting of sensor data while detecting an object. (At least in para 0023, and 0027). “During operation, first forward sensor 101a may indicate the presence street sign 201 and pedestrian 203. Because the expected circumstance warrants a validation, first forward sensor 101a may be considered a subject sensor in a validation measurement. Additional attempts to detect the objects may be made by second forward sensor 103a, first forward sensor 101b, second forward sensors 103b, first forward sensor 101c, second forward sensor 103c, or rear sensor 105c for validation, each of the other sensors acting as a reference sensor during the validation measurement…. Common examples of majority-voter algorithms simple majorities, such as 2-out-of-3 or 3-out-of-5 reference sensors.”
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified Williams’ teachings of distance measurement using radio signals and camera and comparing the distances and location recognition using RF signals to incorporate Schwindt’s teaching of sensor validation using multiple sensors and using the sensor data based on the comparison between various sensor measurements. Doing so would improve the reliability and safety of autonomous vehicle operation (Schwindt, para 003) and the addition of multiple sensors may improve accuracy of detection and localization (Williams, para 0165, wherein “The addition of multiple sensors and noise sources increases the order of complexity of the process, but improves accuracy, where the process becomes one of continual optimal estimation”). 
Regarding claim 2, modified Williams teaches all the elements of claim 1. Williams further teaches the method of claim 1, wherein the second distance between the robot and the object is determined by stereo camera, LIDAR system etc. (At least in para 0062 and0165, wherein “…an imaging system of the robotic platform 100 may incorporate a 3D LIDAR radar system and/or stereoscopic imaging system (e.g., 2D LIDAR or stereo cameras) …. The imaging system then detects objects at various distances and angles”).
Regarding claim 3, modified Williams teaches all the elements of claim 1 including measuring first distance using radio signal as well as second distance using imaging system as discussed earlier. However, Williams does not explicitly disclose measuring the first distance before the second distance. 
Examiner notes that it would have been an obvious matter of design choice to change the order of determining first and second distance, since the applicant has not disclosed that determining second distance after first distance solves any state problem or is for any particular purpose and it appears that the invention would perform equally well with the order being reversed.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Williams’ teachings of distance measurement using radio signals and camera and assign an order for measuring distance as it would have been obvious to try as a design choice.
Regarding claim 5, modified Williams teaches all the elements of claim 1 including comparing first and second distances. Williams further teaches wherein location recognition of the robot with respect to the object is performed based on the second distance (At least in para 0071 wherein the imaging system 3D (e.g., with a LIDAR, vision sensor, stereoscopic imaging system, imaging systems utilizing time-of-flight or structured light algorithms, and the like) may be used to perform pose estimation). However, Williams is silent regarding performing location recognition when the first distance is greater than the second distance. 
Schwindt teaches sensor validation for validating the sensor data using multiple sensors as well as majority-voting of sensor data while detecting an object. (At least in para 0023, and 0027). “During operation, first forward sensor 101a may indicate the presence street sign 201 and pedestrian 203. Because the expected circumstance warrants a validation, first forward sensor 101a may be considered a subject sensor in a validation measurement. Additional attempts to detect the objects may be made by second forward sensor 103a, first forward sensor 101b, second forward sensors 103b, first forward sensor 101c, second forward sensor 103c, or rear sensor 105c for validation, each of the other sensors acting as a reference sensor during the validation measurement…. Common examples of majority-voter algorithms simple majorities, such as 2-out-of-3 or 3-out-of-5 reference sensors.”
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified Williams’ teachings of distance measurement using radio signals and camera and comparing the distances and location recognition using RF signals to incorporate Schwindt’s teaching of sensor validation using multiple sensors and using the sensor data based on the comparison between various sensor measurements. Doing so would improve the reliability and safety of autonomous vehicle operation (Schwindt, para 003) and the addition of multiple sensors may improve accuracy of detection and localization (Williams, para 0165, wherein “The addition of multiple sensors and noise sources increases the order of complexity of the process, but improves accuracy, where the process becomes one of continual optimal estimation”). 
Regarding claim 7, modified Williams teaches all the elements of claim 1. Williams also teaches reacquiring the radio signal, redetermining the first distance based on radio signal, redetermining the second distance using an imaging system and comparing the two distances and performing location recognition (At least in para 0051, 0052, 0090 and 0165 wherein “This process of movement, estimation, refinement, continues as the robotic platform 100 moves, identifying new objects such as walls, tables, and such”). However, Williams is silent regarding reacquiring radio signal and performing location recognition when the first distance is less than the second distance.
Schwindt teaches sensor validation for validating the sensor data using multiple sensors as well as majority-voting of sensor data while detecting an object. (At least in para 0023, and 0027). “During operation, first forward sensor 101a may indicate the presence street sign 201 and pedestrian 203. Because the expected circumstance warrants a validation, first forward sensor 101a may be considered a subject sensor in a validation measurement. Additional attempts to detect the objects may be made by second forward sensor 103a, first forward sensor 101b, second forward sensors 103b, first forward sensor 101c, second forward sensor 103c, or rear sensor 105c for validation, each of the other sensors acting as a reference sensor during the validation measurement…. Common examples of majority-voter algorithms simple majorities, such as 2-out-of-3 or 3-out-of-5 reference sensors.”
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified Williams’ teachings of distance measurement using radio signals and camera and comparing the distances and location recognition using RF signals to incorporate Schwindt’s teaching of sensor validation using multiple sensors and using the sensor data based on the comparison between various sensor measurements. Doing so would improve the reliability and safety of autonomous vehicle operation (Schwindt, para 003) and the addition of multiple sensors may improve accuracy of detection and localization (Williams, para 0165, wherein “The addition of multiple sensors and noise sources increases the order of complexity of the process, but improves accuracy, where the process becomes one of continual optimal estimation”). 
Regarding claim 8, modified Williams teaches all the elements of claim 1. Williams further teaches wherein the second distance between the robot and the object is determined based on images captured by a camera provided in the robot (Para 0051 and 0165 wherein “an imaging system (e.g., with a LIDAR (e.g., 2D or 3D LIDAR), vision sensor, stereoscopic imaging system, stereo camera … The imaging system then detects objects at various distances and angles”). 
Regarding claim 10, Williams teaches a moving robot (Abstract) comprising: 
a body (Fig. 2); 
at least one wheel configured to move the body (Fig. 2 part 202”);
 a motor configured to provide torque to the wheel (Para 0155, wherein “a robotic device may include a propulsion mechanism to move the robotic device”);
 a communication interface configured to receive a radio signal from a beacon (At least in para 0070 and 0090 wherein the ultra-wide band module 506 uses signals to communicate with RF locator nodes). “A robotic platform 100 may exchange signals with one or more RF locator nodes 150A-C to determine distance measurements…”.
a sensor configured to collect data regarding an object in an area where the body is moving (At least in para 0059 wherein “Robotic platform 100 may further comprise one or more ultrasonic sensors 206. Ultrasonic sensors 206 operate, generally, to detect near field objects in the direction of movement of the robotic platform”); 
and a controller configured to (At least in para 0189 wherein “The [robot] processes may be realized in one or more microprocessors, microcontrollers, embedded microcontrollers, programmable digital signal processors or other programmable device”);
determine a first distance between the body and beacon based on the radio signal (At least in para 0090, wherein “A robotic platform 100 may exchange signals with one or more RF locator nodes 150A-C to determine distance measurements between the robotic platform 100 and the anchors RF locator nodes 150A-C”); 
determine a second distance between the body and the object based on the data collected by the sensor (At least in para 0165, wherein “The imaging system then detects objects at various distances and angles”);
compare the first distance and the second distance (At least in para 0051 and 0052, wherein performance of sensor and RF node inputs are dynamically weighed and sensor-based measurements which can include distance measurements, are compared with the robot’s predicted position). “…optimization may be implemented by dynamically weighting the availability and performance of each of the available sensor 104 and/or RF network node 150A-C inputs”, and 
perform location recognition of the robot based on the radio signal (Figures 5, 6,  and at least in para 0090, wherein “A robotic platform 100 may exchange signals with one or more RF locator nodes 150A-C to determine distance measurements between the robotic platform 100 and the anchors RF locator nodes 150A-C. Based, in part, on the reception of two or more such transmissions, a robotic platform 100 may apply trigonometry to determine a location relative to the transmitters…”). 
However, Williams is silent on location recognition when first distance corresponds to second distance. 
Schwindt teaches sensor validation for validating the sensor data using multiple sensors as well as majority-voting of sensor data while detecting an object. (At least in para 0023, and 0027). “During operation, first forward sensor 101a may indicate the presence street sign 201 and pedestrian 203. Because the expected circumstance warrants a validation, first forward sensor 101a may be considered a subject sensor in a validation measurement. Additional attempts to detect the objects may be made by second forward sensor 103a, first forward sensor 101b, second forward sensors 103b, first forward sensor 101c, second forward sensor 103c, or rear sensor 105c for validation, each of the other sensors acting as a reference sensor during the validation measurement…. Common examples of majority-voter algorithms simple majorities, such as 2-out-of-3 or 3-out-of-5 reference sensors.”
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified Williams’ teachings of distance measurement using radio signals and camera and comparing the distances and location recognition using RF signals to incorporate Schwindt’s teaching of sensor validation using multiple sensors and using the sensor data based on the comparison between various sensor measurements. Doing so would improve the reliability and safety of autonomous vehicle operation (Schwindt, para 003) and the addition of multiple sensors may improve accuracy of detection and localization (Williams, para 0165, wherein “The addition of multiple sensors and noise sources increases the order of complexity of the process, but improves accuracy, where the process becomes one of continual optimal estimation”). 
Regarding claim 11, modified Williams teaches all the elements of claim 10. Williams further teaches the method of claim 1, wherein the second distance between the robot and the object is determined by stereo camera, LIDAR system etc. (At least in para 0062 and0165, wherein “…an imaging system of the robotic platform 100 may incorporate a 3D LIDAR radar system and/or stereoscopic imaging system (e.g., 2D LIDAR or stereo cameras) …. The imaging system then detects objects at various distances and angles”).
Regarding claim 14, modified Williams teaches all the elements of claim 10 including a robot controller. 
Williams further teaches the moving robot moving robot of claim 10, wherein the sensor includes a camera configured to capture at least one image of the area, and wherein the controller is further configured to determine the second distance between the body and the object based on the at least one image captured by the camera (At least in para 0062 and0165, wherein “…an imaging system of the robotic platform 100 may incorporate a 3D LIDAR radar system and/or stereoscopic imaging system (e.g., 2D LIDAR or stereo cameras)….The imaging system then detects objects at various distances and angles”).
Regarding claim 15, modified Williams teaches all the elements of claim 14 including a robot controller. Williams further teaches the moving robot of claim 14, wherein the controller is further configured to 
set a region in a direction of beacon (At least in para 0051, wherein the robot sets a direction of travel. “The robotic platform 100 then moves forward (or in some arbitrary direction) a small distance as monitored by displacement sensors (e.g., wheel odometry, inertial system, and the like)”), and 
manage at least one of the motor or the wheel so that the body moves in the region (Fig 2, and para 0155, wherein “a robotic device may include a propulsion mechanism to move the robotic device) and
 the camera captures the at least one image while the body is moving in the region (Para 0051 and 0165 wherein “an imaging system (e.g., with a LIDAR (e.g., 2D or 3D LIDAR), vision sensor, stereoscopic imaging system, stereo camera … The imaging system then detects objects at various distances and angles”).
Regarding claim 18, modified Williams teaches all the elements of claim 10 including a robot controller. As discussed earlier, modified Williams also teaches having a communication interface (ultra-wide band module 506), reacquiring the radio signal, redetermining the first distance between the body and the beacon based on the reacquired radio signal, redetermining the second distance between the body and the object in connection with reacquiring the radio signal, comparing the redetermined first distance and the redetermined second distance, and performing location recognition of the body with respect to the beacon  when the redetermined first distance corresponds to the redetermined second distance (Williams, At least in para 0051, 0052, 0090 and 0165 wherein “This process of movement, estimation, refinement, continues as the robotic platform 100 moves, identifying new objects such as walls, tables, and such”).
Moreover, modified Williams also teaches sensor validation for validating the sensor data using multiple sensors as well as majority-voting of sensor data. (Schwindt, At least in para 0023, and 0027). “During operation, first forward sensor 101a may indicate the presence street sign 201 and pedestrian 203. Because the expected circumstance warrants a validation, first forward sensor 101a may be considered a subject sensor in a validation measurement. Additional attempts to detect the objects may be made by second forward sensor 103a, first forward sensor 101b, second forward sensors 103b, first forward sensor 101c, second forward sensor 103c, or rear sensor 105c for validation, each of the other sensors acting as a reference sensor during the validation measurement…. Common examples of majority-voter algorithms simple majorities, such as 2-out-of-3 or 3-out-of-5 reference sensors.”
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified Williams’ teachings of repeating the steps of distance measurement using radio signals and camera and comparing the distances and performing location recognition using RF signals as the robot navigates to incorporate Schwindt’s teaching of sensor validation using multiple sensors and using the sensor data based on the comparison between various sensor measurements. Doing so would improve the reliability and safety of autonomous vehicle operation (Schwindt, para 003) and the addition of multiple sensors may improve accuracy of detection and localization (Williams, para 0165, wherein “The addition of multiple sensors and noise sources increases the order of complexity of the process, but improves accuracy, where the process becomes one of continual optimal estimation”).
Regarding claim 19, Williams teaches a method of controlling a robot (Abstract) configured to move in an area, the method comprising: 
acquiring a radio signal from a beacon, determining a first distance between the robot and the beacon based on the radio signal (At least in para 0090, wherein “A robotic platform 100 may exchange signals with one or more RF locator nodes 150A-C to determine distance measurements between the robotic platform 100 and the anchors RF locator nodes 150A-C”).  
determining a second distance between the first location and an object in the area (At least in para 0165, wherein “The imaging system then detects objects at various distances and angles”); 
comparing the first distance and the second distance (At least in para 0051 and 0052, wherein performance of sensor and RF node inputs are dynamically weighed and sensor-based measurements which can include distance measurements, are compared with the robot’s predicted position. “…optimization may be implemented by dynamically weighting the availability and performance of each of the available sensor 104 and/or RF network node 150A-C inputs”), 
controlling the robot to move to a second location (At least in para 0165, wherein “The robotic platform 100 then moves forward (or in some arbitrary direction) a small distance as monitored by displacement sensors (e.g., wheel odometry, inertial system, and the like). At a second position it again records a set of readings of what it senses as indicated by imaging system return signals”),
reacquiring the radio signal from the beacon at a second location (At least in para 0051, 0052, 0090 and 0165 wherein “This process of movement, estimation, refinement, continues as the robotic platform 100 moves, identifying new objects such as walls, tables, and such”). 
	However, Williams is silent regarding controlling the robot to move to a second location when the first distance does not correspond to the second distance.
Schwindt teaches sensor validation for validating the sensor data using multiple sensors as well as majority-voting of sensor data while detecting an object. (At least in para 0023, and 0027). “During operation, first forward sensor 101a may indicate the presence street sign 201 and pedestrian 203. Because the expected circumstance warrants a validation, first forward sensor 101a may be considered a subject sensor in a validation measurement. Additional attempts to detect the objects may be made by second forward sensor 103a, first forward sensor 101b, second forward sensors 103b, first forward sensor 101c, second forward sensor 103c, or rear sensor 105c for validation, each of the other sensors acting as a reference sensor during the validation measurement…. Common examples of majority-voter algorithms simple majorities, such as 2-out-of-3 or 3-out-of-5 reference sensors.”
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified Williams’ teachings of distance measurement using radio signals and camera and comparing the distances to incorporate Schwindt’s teaching of sensor validation using multiple sensors and using the sensor data based on the comparison between various sensor measurements. Doing so would improve the reliability and safety of autonomous vehicle operation (Schwindt, para 003) and the addition of multiple sensors may improve accuracy of detection and localization (Williams, para 0165, wherein “The addition of multiple sensors and noise sources increases the order of complexity of the process, but improves accuracy, where the process becomes one of continual optimal estimation”). 
Regarding claim 20, modified Williams teaches all the elements of claim 20 including comparing the first and second distance and performing location recognition based on the radio signal. However, it is silent regarding performing location recognition of the robot based on the radio signal when the first distance corresponds to the second distance; and performing location recognition of the robot based on the reacquired radio signal when the first distance does not correspond to the second distance.
Schwindt teaches sensor validation for validating the sensor data using multiple sensors as well as majority-voting of sensor data while detecting an object. (At least in para 0023, and 0027). “During operation, first forward sensor 101a may indicate the presence street sign 201 and pedestrian 203. Because the expected circumstance warrants a validation, first forward sensor 101a may be considered a subject sensor in a validation measurement. Additional attempts to detect the objects may be made by second forward sensor 103a, first forward sensor 101b, second forward sensors 103b, first forward sensor 101c, second forward sensor 103c, or rear sensor 105c for validation, each of the other sensors acting as a reference sensor during the validation measurement…. Common examples of majority-voter algorithms simple majorities, such as 2-out-of-3 or 3-out-of-5 reference sensors.”
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified Williams’ teachings of distance measurement using radio signals and camera, comparing the distances and performing location recognition using RF signals to incorporate Schwindt’s teaching of sensor validation using multiple sensors and using the sensor data based on the comparison between various sensor measurements. Doing so would improve the reliability and safety of autonomous vehicle operation (Schwindt, para 003) and the addition of multiple sensors may improve accuracy of detection and localization (Williams, para 0165, wherein “The addition of multiple sensors and noise sources increases the order of complexity of the process, but improves accuracy, where the process becomes one of continual optimal estimation”). 
Claims 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams US (20180361585 A1), hereinafter Williams, and Schwindt (US 20200139981 A1) hereinafter Schwindt in view of Hwangbo (US 20210004567 A1), hereinafter Hwangbo.
Regarding claim 4, modified Williams teaches all the elements of claim 1 including comparing the first distance and the second distance as discussed earlier. However, Williams is silent regarding comparing a difference between the first distance and the second distance to a particular value when the first distance is different from the second distance.
Hwangbo in the same filed field of endeavor, teaches comparing a difference between the first distance and the second distance to a particular value when the first distance is different from the second distance (At least in fig. 13 and para 0172 wherein the difference between the distance identified based on the second reflective light 820 received at the first sensor 1212 and the distance identified based on the second reflective light 820 received at the second sensor 1220 is compared to a predetermined threshold). “Meanwhile, in case a difference between the distance identified based on the second reflective light 820 received at the first sensor 1212 and the distance identified based on the second reflective light 820 received at the second sensor 1220 is 1 m which exceeds a predetermined threshold value, the processor 1230 may identify the second reflective light 820 as light reflected on an object and then reflected again by the floor surface”.
Therefore, prior to the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify  Williams to incorporate the comparing of the difference in distance to at threshold and determining the objects are the same if the difference is less then the threshold or that the objects are different if the difference is more than a threshold thereby allowing  for classification of the object and beacon as the same or different while allowing for a margin of error. 
Regarding claim 12, modified Williams teaches all the elements of claim 10 including comparing first and second distances as discussed earlier. However, Williams is silent wherein the controller recognizes the object as the beacon when the first distance corresponds to the second distance.
Hwangbo in the same filed field of endeavor, teaches comparing a difference between first distance based on first sensor and second distance based on second sensor and if the first distance corresponds to the second distance i.e., the difference is 0, the controller identifies the reflective light as light reflected by an object thereby recognizing the position of the object.  (At least in fig. 13 and para 0172 wherein “… in case a difference between the distance identified based on the first reflective light 810 received at the first sensor 1212 and the distance identified based on the first reflective light 810 received at the second sensor 1220 is 0 which is smaller than or equal to a predetermined threshold value, the processor 1230 may identify the first reflective light 810 as light reflected by an object”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified Williams’ teachings of distance measurement using radio signals and camera and comparing the distances to incorporate Hwangbo’s teachings of identifying objects based on comparing distance measurements from different sensors. Doing so would improve the accuracy of recognizing objects in the robot’s surroundings (Hwangbo, para 0005).
Regarding claim 13, modified Williams teaches all the elements of claim 10 including comparing first and second distances as discussed earlier. However, Williams is silent wherein the controller determines that the object as an obstacle and not the beacon when the first distance is larger than the second distance.
Hwangbo in the same filed field of endeavor, teaches comparing a difference between first distance based on first sensor and second distance based on second sensor and if the first distance is larger than the second distance i.e., the difference is greater than the predetermined threshold, the controller identifies the reflective light as reflective light as light reflected on an object and then reflected again by another object or surface. (At least in fig. 13 and para 0172 wherein “… in case a difference between the distance identified based on the second reflective light 820 received at the first sensor 1212 and the distance identified based on the second reflective light 820 received at the second sensor 1220 is 1 m which exceeds a predetermined threshold value, the processor 1230 may identify the second reflective light 820 as light reflected on an object and then reflected again by the floor surface”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified Williams’ teachings of distance measurement using radio signals and camera and comparing the distances to incorporate Hwangbo’s teachings of identifying objects based on comparing distance measurements from different sensors. Doing so would improve the accuracy of recognizing objects in the robot’s surroundings (Hwangbo, para 0005).
Claim 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Williams US (20180361585 A1), hereinafter Williams, in view of Schwindt (US 20200139981 A1) hereinafter Schwindt and Tengvert (EP 3355149 A1), hereinafter Tengvert.
Regarding claim 6, modified Williams has all the elements of claim 5 including location recognition of the robot with respect to the object being performed based on the second distance (At least in para 0071 wherein the imaging system 3D (e.g., with a LIDAR, vision sensor, stereoscopic imaging system, imaging systems utilizing time-of-flight or structured light algorithms, and the like) may be used to perform pose estimation).  As discussed earlier, modified Williams also teaches receiving another radio signal from the beacon, redetermining the first distance based on the other radio signal, redetermining the second distance using an imaging system and comparing the two distances and performing location recognition (At least in para 0051, 0052, 0090 and 0165 wherein “This process of movement, estimation, refinement, continues as the robotic platform 100 moves, identifying new objects such as walls, tables, and such”). 
However, it is silent regarding redetermining the second distance between the robot and the object while the robot is driving away from the object and performing location recognition based on the other radio signal when the redetermined first distance corresponds to the redetermined second distance.
Tengvert teaches determining the second distance between the robot and the object while the robot is driving away from the object (Para 0064, wherein object sensors that detects objects in front of the direction of movement as well as behind the direction of movement, which would enable detecting objects while moving away from it and determining distance from the object).
Moreover, Schwindt teaches sensor validation for validating the sensor data using multiple sensors as well as majority-voting of sensor data while detecting an object. (At least in para 0023, and 0027). “During operation, first forward sensor 101a may indicate the presence street sign 201 and pedestrian 203. Because the expected circumstance warrants a validation, first forward sensor 101a may be considered a subject sensor in a validation measurement. Additional attempts to detect the objects may be made by second forward sensor 103a, first forward sensor 101b, second forward sensors 103b, first forward sensor 101c, second forward sensor 103c, or rear sensor 105c for validation, each of the other sensors acting as a reference sensor during the validation measurement…. Common examples of majority-voter algorithms simple majorities, such as 2-out-of-3 or 3-out-of-5 reference sensors.”
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have further modified Williams’’ teachings of redetermining first and second distance, comparing them and performing location recognition using RF signals as the robot navigates to incorporate Schwindt’s teaching of sensor validation using multiple sensors and using the sensor data based on the comparison between various sensor measurements as well as Tengvert’s teachings of using sensors with coverage in various directions, which would allow detection of objects in front of as well as behind the robot while the robot is moving. Doing so would improve the reliability and safety of autonomous vehicle operation (Schwindt, para 003) and the addition of multiple sensors may improve accuracy of detection and localization (Williams, para 0165, wherein “The addition of multiple sensors and noise sources increases the order of complexity of the process, but improves accuracy, where the process becomes one of continual optimal estimation”). 
Regarding claim 17, modified Williams teaches all the elements of claim 10 including a robot controller. Williams also teaches the controller is further configured to control at least one of the wheel or the motor so that the body moves away from the object (Fig 2 and para 0155, wherein “a robotic device may include a propulsion mechanism to move the robotic device”). Moreover, Williams also discloses the controller is further configured to receive another radio signal from the beacon after the moving robot has moved away from the object, redetermine the first distance between the body and the beacon based on the other radio signal, redetermine the second distance between the body and the object, compare the redetermined first distance and the redetermined second distance, and perform location recognition of the body with respect to the beacon (At least in para 0051, 0052, 0090 and 0165 wherein “This process of movement, estimation, refinement, continues as the robotic platform 100 moves, identifying new objects such as walls, tables, and such”). 
However, it is silent regarding redetermining the second distance between the robot and the object after the body has moved away from the object and when the first distance is greater than the second distance, the controller is configured to perform location recognition based on the other radio signal when the redetermined first distance corresponds to the redetermined second distance.
Tengvert teaches determining the second distance between the robot and the object after the body has moved away from the object (Para 0064, wherein object sensors that detects objects in front of the direction of movement as well as behind the direction of movement, which would enable detecting objects while moving away from it and determining distance from the object).
Moreover, Schwindt teaches sensor validation for validating the sensor data using multiple sensors as well as majority-voting of sensor data while detecting an object. (At least in para 0023, and 0027). “During operation, first forward sensor 101a may indicate the presence street sign 201 and pedestrian 203. Because the expected circumstance warrants a validation, first forward sensor 101a may be considered a subject sensor in a validation measurement. Additional attempts to detect the objects may be made by second forward sensor 103a, first forward sensor 101b, second forward sensors 103b, first forward sensor 101c, second forward sensor 103c, or rear sensor 105c for validation, each of the other sensors acting as a reference sensor during the validation measurement…. Common examples of majority-voter algorithms simple majorities, such as 2-out-of-3 or 3-out-of-5 reference sensors.”
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have further modified Williams’’ teachings of redetermining first and second distance, comparing them and performing location recognition using RF signals as the robot navigates to incorporate Schwindt’s teaching of sensor validation using multiple sensors and using the sensor data based on the comparison between various sensor measurements as well as Tengvert’s teachings of using sensors with coverage in various directions, which would allow detection of objects in front of as well as behind the robot after the robot has moved away from the object. Doing so would improve the reliability and safety of autonomous vehicle operation (Schwindt, para 003) and the addition of multiple sensors may improve accuracy of detection and localization (Williams, para 0165, wherein “The addition of multiple sensors and noise sources increases the order of complexity of the process, but improves accuracy, where the process becomes one of continual optimal estimation”). 
Claims 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Williams US (20180361585 A1), hereinafter Williams, and Schwindt (US 20200139981 A1) hereinafter Schwindt in view of Du (CN 106931938 A), hereinafter Du.
Regarding claim 9, modified Williams teaches all the elements of claim 8 including distance determination based on images captured by a camera (Para 0051 and 0165 wherein “an imaging system (e.g., with a LIDAR (e.g., 2D or 3D LIDAR), vision sensor, stereoscopic imaging system, stereo camera … The imaging system then detects objects at various distances and angles”). Williams further teaches wherein determining the second distance between the robot and the object includes:
setting a region in a direction that the radio signal is received from the beacon ((At least in para 0051, wherein the robot sets a direction of travel). “The robotic platform 100 then moves forward (or in some arbitrary direction) a small distance as monitored by displacement sensors (e.g., wheel odometry, inertial system, and the like)”, and 
capturing at least one of the images after the robot has moved a particular distance in the set region (Para 0051, 0059 and 0165 wherein “an imaging system (e.g., with a LIDAR (e.g., 2D or 3D LIDAR), vision sensor, stereoscopic imaging system, stereo camera … The imaging system then detects objects at various distances and angles … Robotic platform 100 may further comprise one or more ultrasonic sensors 206. Ultrasonic sensors 206 operate, generally, to detect near field objects in the direction of movement of the robotic platform”).
However, modified Williams does not teach determining the distance between the robot and the object by triangulation of the object in the images.
Du, in the same field of endeavor teaches triangulation method to determine distance between the object and the camera. (Invention contents, wherein “observing an object from two or more points, obtaining the image under different view angle, according to the matching relation between the image pixel, the three-dimensional information calculating the offset in pixels between through triangular measurement principle to obtain the object depth of field information to obtain the object, it is possible to calculate out the actual distance between the object and the camera object 3-dimensional size, actual distance between two points)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have further modified Williams’ teachings of distance measurement using images and incorporate Du’s teachings determining distance using triangulation method which would constitute simple substitution of one known elements (distance measurement using camera) for another (distance measurement using triangulation of object in the images) to obtain predictable results. 
Regarding claim 16, modified Williams teaches all the elements of claim 15 including a controller and distance determination based on images captured by a camera (Para 0051, 0059 and 0165 wherein “an imaging system (e.g., with a LIDAR (e.g., 2D or 3D LIDAR), vision sensor, stereoscopic imaging system, stereo camera … The imaging system then detects objects at various distances and angles … Robotic platform 100 may further comprise one or more ultrasonic sensors 206. Ultrasonic sensors 206 operate, generally, to detect near field objects in the direction of movement of the robotic platform”).
However, modified Williams is silent on determining the second distance between the body and the object based on a location change of the body in the region that is determined based on the at least one image. 
Du, in the same field of endeavor teaches observing an object from two or more points, obtaining the image under different view angle, using triangulation method to determine distance between the object and the camera. (Invention contents, wherein “observing an object from two or more points, obtaining the image under different view angle, according to the matching relation between the image pixel, the three-dimensional information calculating the offset in pixels between through triangular measurement principle to obtain the object depth of field information to obtain the object, it is possible to calculate out the actual distance between the object and the camera object 3-dimensional size, actual distance between two points)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have further modified Williams’ teachings of distance measurement using images and incorporate Du’s teachings determining distance using triangulation method which would constitute simple substitution of one known elements (distance measurement using camera) for another (distance measurement using triangulation of object in the images) to obtain predictable results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asahara (WO 2009107430 A1) teaches having an estimation unit that estimates the self-position of mobile robot based on selected map data and the distance information of target object obtained by distance sensor.
Lee (US 20120109420 A1) teaches obtaining a first distance according to respective distances between each particle of the plurality of particles and a wireless communication apparatus, obtaining a second distance according to respective determined distances between the wireless communication apparatus and the robot, and based on a strength measure of the electromagnetic signal received by the robot from the wireless communication apparatus or based on an arrival time or time of flight of the electromagnetic signal, a position of the robot may be estimated by comparing the first distance and the second distance.
Smid (US 20120089323 A1) teaches that the range measurement is less accurate when the radio signals must penetrate objects in the line of sight between them.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR KC whose telephone number is (571)272-7337. The examiner can normally be reached M-F 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAGAR KC/Examiner, Art Unit 4164        

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664